DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/13/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 19 (dependent on amended claim 1) requires “a bonding layer bonding the cooling jacket and the backing plate in the peripheral portion”. There is no support in the Specification that two distinct “bonding layers” are present in this peripheral portion since amended claim 1 requires “a bonding layer” to bond the cooling jacket to the backing plate in a peripheral portion, and claim 19 also requires “a bonding layer” to bond the cooling jacket to the backing plate.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the non-binding region".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 has been amended to require “the non-binding region extending between the opposing ends of the bonding layer” (emphasis added), rendering the claim unclear as to whether the “non-binding region” is intended to be the “non-bonding region”, or a distinct “non-binding region”. Claims 2-13 and 17-20 are also rejected as depending from claim 1.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 19 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19 requires substantially the same limitations of ‘a bonding layer bonding the cooling jacket to the backing plate in the peripheral portion’ as claim 1, and thus claim 19 does not further limit the subject matter of claim 1. Claim 20 is also rejected as depending from claim 19.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Krempel-Hesse et al (US 8,715,471) in view of Nozawa (JP No. 07021760).
With respect to claims 1 and 19, Krempel-Hesse discloses in fig. 1 a sputter cathode (i.e. target structure) [1] comprising a target [4], a cooling plate (i.e. cooling jacket) [3] including a first surface bonded to the target [4] and a second surface opposite the first surface, the cooling jacket [3] having a flow path via cooling channels [15] that a cooling fluid flows, and a plate (i.e. backing plate) [10] (abstract; col. 2, lines 20-28; col. 3, lines 33-58). Fig. 1 further depicts the second surface of the cooling jacket [3] contacts or attaches to the backing plate [10] at a peripheral portion of the cooling jacket [3], wherein the second surface of the cooling jacket [3] and the backing plate [10] are not bonded in a non-bonding region inside the peripheral portion where a gap [14] exists (col. 3, lines 44-54). Fig. 1 also depicts the non-bonding region of the gap [14] extends between opposing ends of where the cooling jacket [3] contacts or attaches to the backing plate [10]. The cropped figure below of fig. 1 serves to clarify the peripheral portion and non-bonding region. 

    PNG
    media_image1.png
    342
    741
    media_image1.png
    Greyscale

The flow path of the cooling channels [15] is within the cooling jacket [3] that is a single-piece construction, wherein the flow path is surrounded only by an upper plate, a lower plate, and two sidewalls (i.e. partitions) of the cooling jacket [3] in a cross-section view, similar to Applicant’s cooling jacket [130] shown in fig. 2 being a single-piece construction having the flow path surrounded only by an upper plate, a lower plate, and two partitions of the cooling jacket [130] in a cross-section view.
However Krempel-Hesse is limited in that a bonding layer to connect or attach the second surface of the cooling jacket [3] to the backing plate [10] in the peripheral portion is not specifically suggested.
Nozawa teaches in fig. 1 a target structure comprising a target [5], a plate material (i.e. cooling jacket) [1a] having a flow path via passage [6] that a medium (e.g. cooling water or brine) flows, and a plate member (i.e. backing plate) [1b] (para 0009-0012), wherein the target [5] is connected or attached via bonding to a first surface of the cooling jacket [1a] (para 0009), and a second surface of the cooling jacket [1a] and backing plate [1b] is connected or attached via bonding in a peripheral portion via Ni brazing (para 0010-0011), and are not bonded in a non-bonding region inside the peripheral portion. Since the term “brazing” requires a filler metal to be present to bond two components together, the brazing of Nozawa then requires that a filler metal of Ni (i.e. Ni bonding layer) is present between the cooling jacket [1a] and backing plate [1b] at the peripheral portion due to the Ni brazing at para 0011.
It would have been obvious to one of ordinary skill in the art to incorporate the Ni bonding layer from brazing taught by Nozawa to connect or attach the cooling jacket to the backing plate of Krempel-Hesse to yield the predictable result of forming a secure connection or attachment (via the Ni bonding layer) between the cooling jacket and backing plate.
With respect to claim 2, modified Krempel-Hesse further depicts in fig. 1 the peripheral portion is a region outside a sputter surface of the target [4].
With respect to claims 3 and 9, modified Krempel-Hesse further depicts in fig. 1 flow path of the cooling channels [15] in the cooling jacket [3] is formed inside the peripheral portion.
With respect to claims 4-5 and 10-11, Nozawa further teaches the cooling jacket [1a] is formed of Cu, which has a higher thermal conductivity than the target [5] to avoid the target [5] peeling (para 0004 and 0007), thus the cooling jacket [1b] is considered to be more easily deformed by an external force than the target [5] based on thermal conductivity, as further evidenced by para 0042 of Applicant’s published Specification (US 2021/0020419).
With respect to claims 6 and 12, Nozawa further discloses the cooling jacket [1a] is formed of Cu and the backing plate [1b] is formed of stainless steel (para 0006), wherein the stainless steel of backing plate [1b] is considered to have a higher rigidity than the Cu of the cooling jacket [1a], as further evidenced by para 0042 and 0047 of Applicant’s published Specification.
With respect to claims 7 and 13, the combination of Krempel-Hesse and Nozawa both teach the target is bonded to the cooling jacket (Krempel-Hesse, col. 2, lines 20-28; Nozawa, para 0009), wherein both also depict in the respective figs. 1 an entire surface of a back surface of the target is in contact with (and thus considered bonded with) the cooling jacket.
With respect to claims 17 and 18, modified Krempel-Hesse further discloses the non-bonding region where the gap [14] exists is evacuated to vacuum (col. 3, lines 48-54), with the non-bonding region fully capable of being exposed to air.
With respect to claim 20, the combination of Krempel-Hesse and Nozawa has Krempel-Hesse depicting in fig. 1 the gap [14] in the non-bonding region being surrounded by the second surface of the cooling jacket [3], a front surface of the backing plate [10], and an inner peripheral surface where the cooling jacket [3] contacts or attaches (with the bonding layer of Nozawa) to the backing plate [10].
Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Krempel-Hesse et al (US 8,715,471) and Nozawa (JP No. 07021760) as applied to claim 1 above, and further in view of dos Santos Pereiro Ribeiro (US 4,826,584).
With respect to claims 8 and 14, the combination of references Krempel-Hesse and Nozawa is cited as discussed for claim 1. However Krempel-Hesse is limited in that while an end portion (i.e. flange) of the target [4] extends to the peripheral portion, a clamping member at the flange is not specifically suggested.
dos Santos Pereiro Ribeiro teaches in fig. 3 a target structure (abstract; col. 3, lines 58-68; col. 4, lines 1-50) similar to the target structure of the combination of references, wherein fig. 3 depicts a clamp device (i.e. clamp member) [22] clamped to an end portion (i.e. flange) of a target [10] to provide necessary tension and suitable contact pressure between the target [4] and a support body (i.e. cooling plate or cooling jacket plate) [13] (col. 3, lines 8-17; col. 4, lines 26-32).
It would have been obvious to one of ordinary skill in the art to incorporate clamping a flange of the target of the combination of references with the clamp device of dos Santos Pereiro Ribeiro to gain the advantages providing necessary tension and suitable contact pressure between the target and cooling jacket.

Response to Arguments
Applicant’s Remarks on p. 6-9 filed 9/13/2022 are addressed below.

112 Rejections
Claim 20 has been amended to recite limitation from para 0046 as discussed in the interview summary dated 9/9/2022; this previous 1st paragraph rejection is withdrawn.

102 Rejections
Applicant’s arguments on p. 8-9 with respect to claims 1-14 and 17-18 have been considered but are moot because the arguments do not apply to the new reference Krempel-Hesse being applied in the current rejection.

Rejoinder Request
The request on p. 9 is noted.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794